Exhibit 10.11

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of  May 16,
2011, by and among RLJ Lodging Trust, a Maryland real estate investment trust
(the “Company” or the “Indemnitor”) and Glenda G. McNeal (the “Indemnitee”).

 

WHEREAS, the Indemnitee is a member of the Board of Trustees of the Company and
in such capacity is performing a valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Declaration of Trust
of the Company (the “Declaration of Trust”) provide that the Company shall
indemnify and advance expenses to its trustees and officers to the maximum
extent permitted by Maryland law in effect from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each trustee and officer of the Company shall be indemnified by the Company
to the maximum extent permitted by Maryland law in effect from time to time and
shall be entitled to advancement of expenses consistent with Maryland law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as a member
of the Board of Trustees, and to provide the Indemnitee with specific
contractual assurance that indemnification will be available to the Indemnitee
regardless of, among other things, any amendment to or revocation of the
Declaration of Trust or the Bylaws, or any acquisition transaction relating to
the Company, the Indemnitor desires to provide the Indemnitee with protection
against personal liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.             DEFINITIONS

 

For purposes of this Agreement:

 

(A)          “Change in Control” shall have the definition set forth in the RLJ
Lodging Trust 2011 Equity Incentive Plan.

 

(B)           “Corporate Status” describes the status of a person who is or was
a trustee or officer of the Company or is or was serving at the request of the
Company as a director, officer, partner (limited or general), member, employee
or agent of any other foreign or domestic corporation, partnership, joint
venture, limited liability company, trust, other enterprise (whether conducted
for profit or not for profit) or employee benefit plan. The Company shall be
deemed to have requested the

 

--------------------------------------------------------------------------------


 

Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(C)           “Expenses” shall include all attorneys’ and paralegals’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.

 

(D)          “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation (including any formal or informal
internal investigation to which the Indemnitee is made a party by reason of the
Corporate Status of the Indemnitee), administrative hearing, or any other
proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to paragraph 8 of this Agreement to enforce such Indemnitee’s rights
under this Agreement.

 

(E)           “Special Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
or in the past two years has been, retained to represent (i) the Indemnitor or
the Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.

 

2.             INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
any other agreement, a vote of shareholders or resolution of the Board of
Trustees or otherwise if, by reason of such Indemnitee’s Corporate Status, such
Indemnitee is, or is threatened to be made, a party to any threatened, pending,
or contemplated Proceeding, including a Proceeding by or in the right of the
Company.  Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Maryland law in effect from time to time,
against judgments, penalties, fines and settlements and reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with such
Proceeding or any claim, issue or matter therein; provided, however, that if
such Proceeding was initiated by or in the right of the Company, indemnification
may not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company.  For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

2

--------------------------------------------------------------------------------


 

3.             INDEMNIFICATION FOR EXPENSES IN CERTAIN CIRCUMSTANCES

 

(A)          Without limiting the effect of any other provision of this
Agreement (including the Indemnitee’s rights to indemnification under paragraph
2 and advancement of expenses under paragraph 4), without regard to whether the
Indemnitee is entitled to indemnification under paragraph 2 and without regard
to the provisions of paragraph 6 hereof, to the extent that the Indemnitee is
successful, on the merits or otherwise, in any Proceeding to which the
Indemnitee is a party by reason of such Indemnitee’s Corporate Status, such
Indemnitee shall be indemnified against all reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection therewith.

 

(B)         If the Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues, or matters in such Proceeding, the Indemnitor shall indemnify
the Indemnitee against all reasonable Expenses actually incurred by or on behalf
of such Indemnitee in connection with each successfully resolved claim, issue or
matter.

 

(C)           For purposes of this paragraph 3 and without limitation, the
termination of any claim, issue or matter in such Proceeding by dismissal, with
or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

4.             ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the standard of conduct has not been met.  The
undertaking required by clause (ii) of the immediately preceding sentence

 

3

--------------------------------------------------------------------------------


 

shall be an unlimited general obligation of the Indemnitee but need not be
secured and may be accepted without reference to financial ability to make the
repayment.

 

5.             WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6.             DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF
INDEMNIFICATION

 

(A)          To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Indemnitor a written request, including therewith such
documentation and information reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.

 

(B)           Indemnification under this Agreement may not be made unless
authorized for a specific Proceeding after a determination has been made in
accordance with this paragraph 6(B) that indemnification of the Indemnitee is
permissible in the circumstances because the Indemnitee has met the following
standard of conduct: the Indemnitor shall indemnify the Indemnitee in accordance
with the provisions of paragraph 2 hereof, unless it is established that: (a)
the act or omission of the Indemnitee was material to the matter giving rise to
the Proceeding and (x) was committed in bad faith or (y) was the result of
active and deliberate dishonesty; (b) the Indemnitee actually received an
improper personal benefit in money, property or services; or (c) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful.  Upon receipt by the Indemnitor of the
Indemnitee’s written request for indemnification pursuant to paragraph 6(A), a
determination as to whether the applicable standard of conduct has been met
shall be made within the period specified in paragraph 6(E):  (i) if a Change in
Control shall have occurred, by Special Legal Counsel in a written opinion to
the Board of Trustees, a copy of which shall be delivered to the Indemnitee,
with Special Legal Counsel selected by the Indemnitee (the Indemnitee shall give
prompt written notice to the Indemnitor advising the Indemnitor of the identity
of the Special Legal Counsel so selected); or (ii) if a Change in Control shall
not have occurred, (A) by the Board of Trustees by a majority vote of a quorum
consisting of trustees not, at the time, parties to the Proceeding, or, if such
quorum cannot be obtained, then by a majority vote of a committee of the Board
of Trustees consisting solely of two or more trustees not, at the time, parties
to such Proceeding and who were duly designated to act in the matter by a
majority vote of the full Board of Trustees in which the designated trustees who
are parties may participate, (B) if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established
(or, even if such quorum is obtainable or such committee can be

 

4

--------------------------------------------------------------------------------


 

established, if such quorum or committee so directs), by Special Legal Counsel
in a written opinion to the Board of Trustees, a copy of which shall be
delivered to Indemnitee, with Special Legal Counsel selected by the Board of
Trustees or a committee of the Board of Trustees by vote as set forth in clause
(ii)(A) of this paragraph 6(B) (or, if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established, by
a majority of the full Board of Trustees in which trustees who are parties to
the Proceeding may participate) (if the Indemnitor selects Special Legal Counsel
to make the determination under this clause (ii), the Indemnitor shall give
prompt written notice to the Indemnitee advising him or her of the identity of
the Special Legal Counsel so selected) or (C) if so directed by a majority of
the members of the Board of Trustees, by the shareholders of the Company.  If it
is so determined that the Indemnitee is entitled to indemnification, payment to
the Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to
reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.

 

(C)           The Indemnitee shall cooperate with the person or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Indemnitor (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

(D)          In the event the determination of entitlement to indemnification is
to be made by Special Legal Counsel pursuant to paragraph 6(B) hereof, the
Indemnitee, or the Indemnitor, as the case may be, may, within seven days after
such written notice of selection shall have been given, deliver to the
Indemnitor or to the Indemnitee, as the case may be, a written objection to such
selection.  Such objection may be asserted only on the grounds that the Special
Legal Counsel so selected does not meet the requirements of “Special Legal
Counsel” as defined in paragraph 1 of this Agreement.  If such written objection
is made, the Special Legal Counsel so selected may not serve as Special Legal
Counsel until a court has determined that such objection is without merit.  If,
within twenty (20) days after submission by the Indemnitee of a written request
for indemnification pursuant to
paragraph 6(A) hereof, no Special Legal Counsel shall have been selected or, if
selected, shall have been objected to, either the Indemnitor or the Indemnitee
may

 

5

--------------------------------------------------------------------------------


 

petition a court for resolution of any objection which shall have been made by
the Indemnitor or the Indemnitee to the other’s selection of Special Legal
Counsel and/or for the appointment as Special Legal Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Special Legal Counsel under paragraph 6(B) hereof.  The
Indemnitor shall pay all reasonable fees and expenses of Special Legal Counsel
incurred in connection with acting pursuant to paragraph 6(B) hereof, and all
reasonable fees and expenses incident to the selection of such Special Legal
Counsel pursuant to this paragraph 6(D).  In the event that a determination of
entitlement to indemnification is to be made by Special Legal Counsel and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after the receipt by the Indemnitor of the Indemnitee’s request
in accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

(E)           If the person or entity making the determination whether the
Indemnitee is entitled to indemnification shall not have made a determination
within forty-five (45) days after receipt by the Indemnitor of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent:  (i) a misstatement by the Indemnitee of a material
fact, or an omission of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.  Such 45-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the person or entity making said determination
in good faith requires additional time for the obtaining or evaluating of
documentation and/or information relating thereto.  The foregoing provisions of
this paragraph 6(E) shall not apply: (i) if the determination of entitlement to
indemnification is to be made by the shareholders and if within fifteen (15)
days after receipt by the Indemnitor of the request for such determination the
Board of Trustees resolves to submit such determination to the shareholders for
consideration at an annual or special meeting thereof to be held within
seventy-five (75) days after such receipt and such determination is made at such
meeting, or (ii) if the determination of entitlement to indemnification is to be
made by Special Legal Counsel pursuant to paragraph 6(B) of this Agreement.

 

7.             PRESUMPTIONS

 

(A)          In making a determination with respect to entitlement or
authorization of indemnification hereunder, the person or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Indemnitor shall have the burden of proof to
overcome such presumption.

 

6

--------------------------------------------------------------------------------


 

(B)           The termination of any Proceeding by conviction, or upon a plea of
nolo contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

8.             REMEDIES

 

(A)          In the event that:  (i) a determination is made in accordance with
the provisions of paragraph 6 that the Indemnitee is not entitled to
indemnification under this Agreement, or (ii) advancement of reasonable Expenses
is not timely made pursuant to this Agreement, or (iii) payment of
indemnification due the Indemnitee under this Agreement is not timely made, the
Indemnitee shall be entitled to an adjudication in an appropriate court of
competent jurisdiction of such Indemnitee’s entitlement to such indemnification
or advancement of Expenses.

 

(B)           In the event that a determination shall have been made pursuant to
paragraph 6 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this paragraph 8
shall be conducted in all respects as a de novo trial on the merits.  The fact
that a determination had been made earlier pursuant to paragraph 6 of this
Agreement that the Indemnitee was not entitled to indemnification shall not be
taken into account in any judicial proceeding commenced pursuant to this
paragraph 8 and the Indemnitee shall not be prejudiced in any way by reason of
that adverse determination.  In any judicial proceeding commenced pursuant to
this paragraph 8, the Indemnitor shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(C)           If a determination shall have been made or deemed to have been
made pursuant to this Agreement that the Indemnitee is entitled to
indemnification, the Indemnitor shall be bound by such determination in any
judicial proceeding commenced pursuant to this paragraph 8, absent:  (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(D)          The Indemnitor shall be precluded from asserting in any judicial
proceeding commenced pursuant to this paragraph 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Indemnitor is bound by all the provisions
of this Agreement.

 

(E)           In the event that the Indemnitee, pursuant to this paragraph 8,
seeks a judicial adjudication of such Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, if successful on the merits or otherwise
as to all or less than all claims, issues or matters in such judicial
adjudication, the Indemnitee shall be entitled to recover from the Indemnitor,
and shall be indemnified by the

 

7

--------------------------------------------------------------------------------


 

Indemnitor against, any and all reasonable Expenses actually incurred by such
Indemnitee in connection with each successfully resolved claim, issue or matter.

 

9.             NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby.  With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(A)          The Indemnitor will be entitled to participate therein at its own
expense.

 

(B)           Except as otherwise provided below, the Indemnitor will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Indemnitor to Indemnitee of the Indemnitor’s
election to assume the defense thereof, the Indemnitor will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and disbursements of such counsel incurred after notice from the
Indemnitor of the Indemnitor’s assumption of the defense thereof shall be at the
expense of Indemnitee unless (a) the employment of counsel by the Indemnitee has
been authorized by the Indemnitor, (b) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Indemnitor and
the Indemnitee in the conduct of the defense of such action, (c) such Proceeding
seeks penalties or other relief against the Indemnitee with respect to which the
Indemnitor could not provide monetary indemnification to the Indemnitee (such as
injunctive relief or incarceration) or (d) the Indemnitor shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and disbursements of counsel shall be at the expense of the
Indemnitor.  The Indemnitor shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Indemnitor, or as to which the
Indemnitee shall have reached the conclusion specified in clause (b) above, or
which involves penalties or other relief against the Indemnitee of the type
referred to in clause (c) above.

 

(C)           The Indemnitor shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without the Indemnitor’s written consent.  The Indemnitor shall not
settle any action or claim in any manner that would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent.  Neither
the Indemnitor nor Indemnitee will unreasonably withhold or delay consent to any
proposed settlement.

 

8

--------------------------------------------------------------------------------


 

10.           NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

 

(A)          The rights of indemnification and to receive advancement of
reasonable Expenses as provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may at any time be entitled under
applicable law, the Declaration of Trust, the Bylaws, any other agreement, a
vote of shareholders, a resolution of the Board of Trustees or otherwise, except
that any payments otherwise required to be made by the Indemnitor hereunder
shall be offset by any and all amounts received by the Indemnitee from any other
indemnitor or under one or more liability insurance policies maintained by an
indemnitor or otherwise and shall not be duplicative of any other payments
received by an Indemnitee from the Indemnitor in respect of the matter giving
rise to the indemnity hereunder; provided, however, that if indemnification
rights are provided by an Additional Indemnitor as defined in Section 18(B)
hereof, such Section shall govern.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to the Indemnitee with
respect to any action taken or omitted by the Indemnitee prior to such
amendment, alteration or repeal.

 

(B)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for trustees and officers of the Company,
the Indemnitee shall be covered by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available and upon any
Change in Control the Company shall use commercially reasonable efforts to
obtain or arrange for continuation and/or “tail” coverage for the Indemnitee to
the maximum extent obtainable at such time.

 

(C)           Except as otherwise provided in Section 18(B) hereof, in the event
of any payment under this Agreement, the Indemnitor shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee, who
shall execute all papers required and take all actions necessary to secure such
rights, including execution of such documents as are necessary to enable the
Indemnitor to bring suit to enforce such rights.

 

(D)          Except as otherwise provided in Section 18(B) hereof, the
Indemnitor shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

11.           CONTINUATION OF INDEMNITY

 

(A)          All agreements and obligations of the Indemnitor contained herein
shall continue during the period the Indemnitee is an officer or a member of the
Board of Trustees of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of

 

9

--------------------------------------------------------------------------------


 

such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status.  This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

(B)           The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.

 

12.           SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

13.           EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14.           NOTICE TO THE COMPANY SHAREHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next Company shareholders’ meeting or prior to
the meeting.

 

10

--------------------------------------------------------------------------------


 

15.           HEADINGS

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.           MODIFICATION AND WAIVER

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.           NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitor, to:

 

RLJ Lodging Trust

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention:  President and Chief Executive Officer

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.           CONTRIBUTION

 

(A)          To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments,
penalties, fines and settlements and reasonable expenses actually incurred by or
on behalf of an Indemnitee, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the

 

11

--------------------------------------------------------------------------------


 

Company (and its trustees, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

 

(B)           The Company acknowledges and agrees that as between the Company
and any other entity that has provided indemnification rights in respect of
Indemnitee’s service as a trustee of the Company at the request of such entity
(an “Additional Indemnitor”), the Company shall be primarily liable to
Indemnitee as set forth in this Agreement for any indemnification claim
(including, without limitation, any claim for advancement of Expenses) by
Indemnitee in respect of any Proceeding for which Indemnitee is entitled to
indemnification hereunder.  In the event the Additional Indemnitor is liable to
any extent to Indemnitee by virtue of indemnification rights provided by the
Additional Indemnitor to Indemnitee in respect of Indemnitee’s service on the
Board at the request of the Additional Investor and Indemnitee is also entitled
to indemnification under this Agreement (including, without limitation, for
advancement of Expenses) as a result of any Proceeding, the Company shall pay,
in the first instance, the entire amount of any indemnification claim
(including, without limitation, any claim for advancement of Expenses) brought
by the Indemnitee against the Company under this Agreement (including, without
limitation, any claim for advancement of Expenses) without requiring the
Additional Indemnitor to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution, subrogation or any other
right of recovery of any kind it may have against the Additional Indemnitor in
respect thereof.  The Company further agrees that no advancement or payment by
the Additional Indemnitor on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Additional Indemnitor shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery of Indemnitee
against the Company.

 

19.           GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

20.           NO ASSIGNMENTS

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor.  Any assignment
or delegation in violation of this paragraph 20 shall be null and void.

 

21.           NO THIRD PARTY RIGHTS

 

Except for the rights of an Additional Indemnitor under paragraph 18(B) hereof:
(a), nothing expressed or referred to in this Agreement will be construed to
give any person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement; and (b) this Agreement and all of

 

12

--------------------------------------------------------------------------------


 

its provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.

 

22.           COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

RLJ LODGING TRUST

 

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

By:

/s/ Glenda G. McNeal

 

Name:

Glenda G. McNeal

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------